                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DEWAYNE C. ROMANS, SR.,                               )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 1:19-cv-00226-TWP-DLP
                                                      )
KEITH BUTTS,                                          )
BRUCE IPPEL,                                          )
STACY SCOTT,                                          )
LERRETA DAWSON sued in his or hers -                  )
Individual & Official capacities,                     )
                                                      )
                             Defendants.              )

                      ENTRY SCREENING AMENDED COMPLAINT,
                       DISMISSING INSUFFICIENT CLAIMS, AND
                          DIRECTING SERVICE OF PROCESS

                              I. Screening of the Amended Complaint

       A.      Legal Standards

       Plaintiff Dewayne C. Romans, Sr. is incarcerated at the New Castle Correctional Facility

(New Castle). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), the Court

has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.”

Cesal, 851 F.3d at 720.

       B.      Allegations

       The amended complaint tendered on March 25, 2019, names the following defendants: 1)

Warden Keith Butts; 2) Dr. Bruce Ippel; 3) Stacy Scott, Health Service Administrator; 4) Lerreta

Dawson, Nurse Practitioner; and 5) Mike Smith, Quality Assurance Manager. All defendants are

named in their individual and official capacities. Mr. Romans seeks compensatory and punitive

damages and injunctive relief.

       Mr. Romans alleges that the defendants all knowingly delayed and deprived him of

necessary medical treatment. He recites a lengthy chronology of his medical conditions and

treatment during the period of June 2016 through November 2018. Prior to being incarcerated, he

was receiving Social Security Disability payments due to a gunshot wound to his left leg. He had

also been prescribed an “Arizona brace on spine.” In June 2016, when at New Castle, he started

requesting the Arizona brace. On or about February 2, 2017, he reinjured his left leg on his bunk,

allegedly because he had not been given the brace. His left leg was swollen and very painful. Mr.

Romans requested to be seen by an orthopedic doctor. He also requested pain medication and an

ultrasound to check for newly formed blood clots. He submitted health care requests asking to see

a doctor and complaining about the pain and swelling. He was seen by a nurse practitioner (NP)

on February 27, 2017. The NP submitted a request for Mr. Romans to be seen by a physician. On

March 13, 2017, he was seen again by the NP. Mr. Romans was given a bottom bunk and bottom

range pass with a six week lay-in to try to limit his movement.
         On March 14, 2017, Mr. Romans was transported to an outside orthopedic clinic. He was

prescribed the Arizona brace for his spine and x-rays were taken. On March 15, 2017, he had a

disagreement with prison medical staff about whether he should have a wheelchair and be allowed

to continue to attend vocational classes. On March 20, 2017, he submitted a grievance to the

Warden about being taken out of vocational classes due to his injury. He was informed that if he

missed classes he would not be able to make them up and he would have to request another referral

for vocational classes. On March 21, 2017, Mr. Romans was referred for a wheelchair evaluation,

but the appropriate size wheelchair was not available.

         On April 10, 2017, Mr. Romans was provided an extra large ankle brace, but it was not the

correct brace. He requested a larger brace. He continued to submit numerous medical care requests

for renewal of medications, an ultrasound of his veins, and other tests, in addition to the proper

brace.

         In May 2017, Dr. Ippel told Mr. Romans he would order the proper Arizona brace and

order a sonogram of damage to his veins. These requests were noted in the chart but were not

ordered.

         Health Care Services Administrator Scott met with Mr. Romans in August 2017 and

assured him that the prescribed Arizona brace would be provided. He alleges that she never

provided the brace.

         Mr. Romans alleges that beginning in January 2018, Dr. Ippel decided not to renew his

prescription for Neurontin. This was done because the medication was highly trafficked in prison

and inmates were being bullied into giving other inmates the medication. Dr. Ippel prescribed

several different medications to relieve Mr. Romans’ nerve pain but none of them were as effective

and they had side effects.
       In March 2018, medical supply staff informed Mr. Romans that they would check his

medical records and would order the brace. In late March 2018, Dr. Ippel saw Mr. Romans and

approved a request for an ultrasound. It was performed on his left leg on March 28, 2018.

       Mr. Romans alleges that Nurse Practitioner Dawson denied him necessary pain medication

in April 2018 because he seemed to be getting around fine. In early May 2018, Mr. Romans

complained that NP Dawson was unprofessional and had denied him treatment. NP Dawson then

refused to see Mr. Romans.

       On or about June 8, 2018, Mr. Romans was fitted for a posterior solid leg brace. He

received the brace on or about July 24, 2018. He alleges he still has not received the proper Arizona

posterior solid brace that he needs.

       Mr. Romans alleges that he wrote letters to all of the defendants, putting them on notice

that he was being denied effective medications and the prescribed brace.

       C.      Discussion

       This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). “[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed.” Albright v. Oliver, 510 U.S. 266, 271 (1994).

       Mr. Romans alleges that the defendants violated his Fourteenth Amendment and his Eighth

Amendment rights. Constitutional claims are to be addressed under the most applicable provision.

See Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005). The Fourteenth Amendment claims are

dismissed for failure to state a claim upon which relief can be granted because no factual

allegations support a Fourteenth Amendment due process violation.
       With respect to Mr. Romans’ claim that medical staff tried to remove him from vocational

classes, he alleges that he was informed that if he missed classes, he could not make up the classes

and would have to put in for another referral. “The Eighth Amendment, however, does not compel

prison administrators to provide general educational programs for inmates.” Johnson v. Randle,

451 F. App’x 597, 599 (7th Cir. 2011) (citing Rhodes v. Chapman, 452 U.S. 337, 348 (1981). “It

follows, then, that refusing to take steps that might help [plaintiff] exploit available programs could

not violate the Eighth Amendment.” Id.; see also Zimmerman v. Tribble, 226 F.3d 568, 571 (7th

Cir. 2000) (“There is no constitutional mandate to provide educational, rehabilitative, or vocational

programs, in the absence of conditions that give rise to a violation of the Eighth Amendment.”)

(internal quotation omitted). Vocational programs are not one of “life’s necessities” required to be

provided by prison administrators. Walker v. Samuels, 543 F. App’x 610, 611 (7th Cir. 2013).

Therefore, to the extent Mr. Romans alleges that he had a constitutional right to vocational

programming, he is mistaken, and such claim is dismissed for failure to state a claim upon which

relief can be granted.

       Mr. Romans’ claim that “health care staff” retaliated against him for filing multiple

grievances and seeking medical attention by denying him medical care, failing to provide him the

proper brace, and trying to remove him from vocational classes is liberally construed as being

brought against all defendants. The claims of retaliation shall proceed against all the defendants.

       Liberally construing the amended complaint, Mr. Romans’ Eighth Amendment claims of

deliberate indifference to a serious medical need shall proceed against all the defendants.

       These are the claims the Court discerns in the complaint. If Mr. Romans believes that

additional claims were alleged in the complaint but not identified or improperly dismissed by the

Court, he shall have through May 22, 2019, in which to identify those claims.
                                     II. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Keith Butts, Bruce Ippel, Stacy Scott, Lerreta Dawson, and Mike Smith in the manner specified

by Rule 4(d). Process shall consist of the amended complaint filed on March 25, 2019, the

attachments thereto, applicable forms (Notice of Lawsuit and Request for Waiver of Service of

Summons and Waiver of Service of Summons), and this Entry. A courtesy copy of this Entry shall

be mailed to attorney Douglass R. Bittner.

       The defendants shall respond to the motion for preliminary injunction, filed on April 8,

2019, dkt. 14, when they respond to the amended complaint.

       The clerk shall add to the docket defendant Mike Smith.

       IT IS SO ORDERED.


                  4/25/19
       Date:




Distribution:

DEWAYNE C. ROMANS, SR.
257956
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Douglass R. Bitner
Katz Korin Cunningham, P.C.
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204
Warden Keith Butts
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362

Dr. Bruce Ippel
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362

Stacy Scott
Health Care Administrator
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362

Lerreta Dawson
Nurse Practitioner
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362

Mike Smith
Quality Assurance Manager
New Castle Correctional Facility
1000 Van Nuys Rd.
PO Box A
New Castle, IN 47362
